In an action to declare (1) the parties to be husband and wife and (2) a foreign divorce obtained by defendant to be void,, plaintiff appeals, as limited by her brief; from so much of an order of the Supreme Court, Queens County, entered November 10, 1965 upon renewal of a prior motion, as denied to plaintiff the relief demanded in the complaint, “without prejudice to the renewal of such application” upon proof of personal service of process upon defendant, “ together with proof of the allegations of the complaint.” Order affirmed insofar as appealed from, without costs. The method of service provided by CPLR 308 (subd. 3) namely, substituted service, is not available in a matrimonial action. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.